Citation Nr: 1712358	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Atlanta, Georgia.  In January 2015, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.

In June 2015 the Board denied entitlement to service connection for chronic fatigue syndrome and remanded the issue of entitlement to a higher evaluation for cancer of the vocal cord (this decision also granted service connection for a psychiatric disability, diagnosed as major depression and anxiety disorder).

The Veteran appealed the denial of service connection for chronic fatigue syndrome to the United States Court of Appeals for Veterans Claims (Court).  In March 2016 the Court granted a March 2016 Joint Motion for Remand (JMR) which vacated the June 2015 Board decision with regard to the issue of entitlement to service connection for chronic fatigue syndrome and remanded the issue to the Board for further consideration consistent with the terms of the JMR.  The Board remanded the matter for additional development in July 2016.

As noted in the July 2016 Board remand, the issue of entitlement to a rating higher than 30 percent for cancer of the vocal cord (larynx) has not been returned to the Board following development ordered in the June 2015 Board decision.  As such, the issue will not be considered at this time.

Also as noted in the July 2016 Board remand, the Veteran and his representative have submitted timely notices of disagreement (NOD) as to issues of the initial 30 percent evaluation granted for major depression and anxiety disorder, the initial noncompensable evaluation granted for headaches as secondary to cancer of the larynx, the initial 10 percent evaluation granted for hoarseness as secondary to cancer of the larynx, and the initial 30 percent evaluation granted for hypothyroidism residuals of cancer of the vocal cord as secondary to cancer of the larynx.  The Veteran has not been provided a statement of the case as to these claims.  However, review of the record shows that the AOJ is continuing to develop these issues.  As such, the Board does not have jurisdiction over them at this time.


FINDING OF FACT

The Veteran is not shown to have chronic fatigue syndrome.


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service. This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is also permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, a diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran claims that he has chronic fatigue syndrome that is related to his cancer or its treatment.  At his January 2015 Board hearing, he acknowledged that he did not have a diagnosis of chronic fatigue syndrome (as the Veteran noted that he saw a private physician for fatigue in 2014, the undersigned kept the record open for 60 days in order for the Veteran to submit those records; however, such records have not been received). 

Service treatment records do not show any complaints, diagnosis, or treatment for chronic fatigue syndrome.  Therefore, on the basis of the service records alone, chronic fatigue syndrome were not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Further, there is no post-service medical evidence - VA or private - that shows a diagnosis or finding of chronic fatigue syndrome, and there is no evidence that the Veteran was seen for any complaints attributed to chronic fatigue syndrome.  Review of the record shows that the Veteran has complained of chronic fatigue, feeling tired all the time and often staying in bed since he began treatment for laryngeal cancer.  An August 2006 examination report includes an assessment of chronic fatigue secondary to larynx cancer treatment.  August 2015 VA examination reports note that the Veteran's fatigue is a symptom of his thyroid dysfunction.  The examiner explained that "[t]he application of the radiation to this veteran's normal thyroid in 2005 as his treatment for laryngeal cancer (the thyroid surrounds the larynx) at least as likely as not cause[d] some initial mild decreased function causing his complaints of fatigue and weakness" and eventually led to his 2015 diagnosis of hypothyroidism.  Similarly, regarding whether the Veteran has a separate disability of chronic fatigue syndrome, a November 2016 VA medical advisory opinion states:

This veteran clearly and unmistakably CANNOT NOW NOR EVER BE diagnosed with chronic fatigue syndrome (CFS) [emphasis in original].  The reasoning for this is that the veteran has a clear etiology (source condition) identified as the cause of his fatigue.  Diagnostic criteria are clear that CFS can only be diagnosed in the absence of an identified cause for the fatigue.  As this veteran's source of his fatigue has been identified as his hypothyroidism precipitated by the radiation treatment to his neck for his laryngeal cancer in 2005.  As the "chronic fatigue" (as a symptom) was finally diagnosable as related to thyroid dysfunction relating to his radiation treatment, the fatigue starting in 2005 was related to his hypothyroidism.  While he may not have been diagnosed with hypothyroidism at the time, early thyroid dysfunction can present as fatigue of unknown etiology until the condition becomes evident enough to be diagnosable as hypothyroidism.  Hypothyroidism due to prior radiation therapy to the neck is therefore the source of the fatigue starting in 2005 and, because of the identified source, chronic fatigue syndrome was not diagnosable nor the source of the veteran's fatigue.

A diagnosis of a separate disability specifically related to his fatigue is not appropriate per CDC diagnostic guidelines and per 38 C.F.R. § 4.88a.2 as his fatigue is a symptom with an identifiable cause due to an identified condition.

As the veteran does not have chronic fatigue syndrome, aggravation opinion is not indicated.

In other words, the Veteran's fatigue is a symptom of his service-connected hypothyroidism (which is secondary to his service-connected cancer of the vocal cord (larynx)), but there is no diagnosis of a syndrome manifested by chronic fatigue.

The Board notes that a clinical finding such as fatigue standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  As the underlying pathology of the fatigue identified by the VA examiner was the cancer treatment and hypothyroidism, such symptom manifestation is appropriately evaluated in connection with rating the laryngeal cancer and hypothyroidism (which, as noted above, are being developed by the AOJ).  In short, there are no records showing a diagnosis of chronic fatigue syndrome, and the Veteran himself conceded as much at the Board hearing. 

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether there is a current diagnosis of chronic fatigue syndrome which can be related to a service-connected disability - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.

Furthermore, insofar as the Veteran has alleged specific symptoms that he relates to chronic fatigue syndrome, those symptoms have been associated with his service-connected larynx cancer and hypothyroidism.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Moreover, both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  Thus, such symptoms cannot be the bases of granting service connection.  As for any other symptoms not associated with already service-connected disabilities, there is no allegation or evidence linking those symptoms with the Veteran's military service. 

As the record now stands, post-service evidence does not show a diagnosis of chronic fatigue syndrome.  In the absence of satisfactory proof that the Veteran has a current diagnosis, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

The appeal seeking service connection for chronic fatigue syndrome is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


